Citation Nr: 1433664	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck condition/pain.

2.  Entitlement to service connection for a back condition/pain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.
These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veteran Affairs (VA) Regional office (RO) in Roanoke, Virginia, which denied service connection for a neck condition and back condition. 

The Board notes that two separate statements of the case were issued in October 2008 regarding denial of waiver of recovery of pension debts.  However, as the claims file does not reflect that the Veteran submitted a substantive appeal with regard to these issues, these issues are not currently on appeal before the Board. 

In a June 2009 statement, the Veteran requested a hearing before a hearing officer at the VA RO in Roanoke, Virginia.  The RO noted in a July 2013 deferred rating decision that the Veteran's representative had indicated that the Veteran did not want a Decision Review Officer (DRO) hearing or a Board hearing.  In the June 2013 Statement of Accredited Representation in Appealed Case, the representative noted that the Veteran did not want a Board hearing, gave no indication that the Veteran wished to be scheduled for a DRO hearing, and requested a decision be rendered based on a compassionate review of all evidence of record.  As such, the Board finds no indication that the Veteran wishes to be afforded a DRO hearing and will proceed to evaluate the claim as done below.

In July 2013 the Board remanded the issues on appeal for additional development.  As will be discussed below, there was substantial compliance with this directive.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  





FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current neck condition is related to service.

2.  The preponderance of the evidence is against a finding that the Veteran's current back condition is related to service.


CONCLUSIONS OF LAW


1.  A neck condition/pain was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A back condition/pain was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in July 2013, and the Board specifically instructed the RO/Appeals Management Center (AMC) to obtain the Veteran's outstanding treatment records, personnel records, and Security Administration (SSA) records, as well provide the Veteran with an addendum opinion to determine the etiology of the Veteran's neck and back conditions, and to readjudicate the claim.  Subsequently, VA obtained the Veteran's personnel records, including his DD214, as well as his SSA records.  Additional another request was made to attempt to secure the Veteran's records from Camp Casey from December 1, 1979 to December 31, 1970; however, this request was unsuccessful and the attempts were recorded and sent to the Veteran in a May 2014 finding of unavailability.  The Veteran was also afforded an examination in April 2014, as well as an addendum opinion in May 2014.  His claim was readjudicated in a June 2014 Supplemental Statement of the Case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2008, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service and post-service treatment records have been secured, including personnel records and Social Security Administration adjudication records. 

Additionally, VA attempted to obtain records from the Camp Casey hospital on multiple dates.  In May 2014, the Veteran was sent a finding of unavailability of these records.  Therefore, the Board finds that additional efforts to obtain any of these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining those records. 

Also, the Veteran was provided VA examinations for his claim including in June 2012 and April 2014, as well as addendum opinions in August 2012 and May 2014.  Review of these examination reports and addendums reflect that cumulatively the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has current neck and back conditions due to service.  He specifically asserts that he was thrown from an armored personnel carrier while stated in Korea, and that he was treated for neck and back injuries at Camp Casey, Korea.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

If arthritis (degenerative joint disease) becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  As will be discussed in detail below, this presumption is not warranted as the evidence does not show that arthritis manifested until many years after service discharge. 

In this case, there is no dispute that the Veteran has neck and back conditions, including intervertebral disc syndrome and degenerative joint disease of the thoracolumbar spine.  See e.g. June 2012 VA examination; April 2014 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the service treatment records shows a notation of "recurrent back pain" in a December 1971 examination.  Additionally, despite a finding of the unavailability of service treatment records from Camp Casey, the Veteran has provided competent and credible lay statements regarding the incurrence of back pain during service from his fall from an armored personnel carrier when it overturned into a ditch during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current back and neck conditions and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There are several opinions addressing this issue.  In June 2012 the Veteran was afforded a VA examination for compensation and pension purposes.  The examiner opined that the Veteran's neck and back conditions were less likely than not caused by or incurred during the claimed in-service event.  The examiner noted that Veteran has had conflicting medical evidence, as he claims he injured his neck and back from a military vehicle accident that occurred while he was serving in Korea at Camp Casey in 1970, but there were no treatments records contained for that event in the claims file.  The examiner further noted he could find no documentation around 1992 or that he injured his neck and back from falling from a scaffold while working in Florida and reinjured his back while working in a coal mine in Virginia.  Therefore the examiner opined there was not enough documentation of the claimed events to establish service connection.

In August 2012, the VA examiner provided an addendum opinion after being directed to consider the Veterans statements regarding his contended 1970 fall.  The examiner stated that there was no evidence of this injury occurring and he could find no related required accident or incident report which the examiner contended should have been completed by the Veteran's commander at the time of his claimed incident.  In addition, the examiner noted there are no treatment records, x-rays, or other forms of documentation related to Veteran's claim.  The examiner ultimately conceded, however, that even if the Veteran did actually injure his neck and back from the accident which he claims occurred in 1970, it was still his medical opinion that this injury was minimal and did not require medical treatment and is therefore the 1970 fall was less likely as not the cause of his current neck and low back pain.  The examiner further noted that medical information available throughout the Veteran's chart demonstrated that he had multiple neck and back injuries which occurred after he was discharged.  The examiner ultimately opined that the Veteran's pain is more likely related from various incurred injuries that he sustained after being discharged from service.  

In February 2014, upon remand in July 2013 for a new examination, the VA examiner stated that given the complexities involving the Veteran's claim and accidents occurring after the Veteran was released from active duty service it was his opinion that the case should be reviewed in entirety by a specialist orthopedic surgeon to further assist in resolving the Veteran's claim.

In April 2014 the Veteran was afforded a new examination by a VA orthopedic surgeon.  The examiner cited to multiple medical studies regarding back pain and degenerative disc disease and ultimately opined that that there was no causal link to show that Veteran's back injury while in service has resulted in a permanent back or neck condition.  He further acknowledged that while a back injury occurred in service, the etiology of this Veteran's current back and neck complaints are not supported by the current scientific literature, and that based on the review of current medical literature, there is no scientific evidence that the back or neck condition is proximally due to this Veteran back injuries in service.  Therefore, the examiner stated it was less likely than not that the Veteran's back pain was related to service and that multifactorial causes were the probable etiology of the Veteran's current condition.  

In May 2014, another addendum was provided by the original June 2012 examiner with attention addressed to the Veteran's the 1971 separation examination, the private medical evidence of 1984 injury and the mining accident from 1992.  The examiner noted that while he reviewed the VBMS files, he could find no documentation collaborating the Veteran's claim of a specific neck or back injury.  The examiner opined that the weight of medical evidence related to this Veteran injuring his back while working as a coal miner and from falling from a scaffold while working construction in Florida "tremendously" favored the conclusion that his neck and back injuries are more likely than not related to his civilian injuries.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  Review of the Veteran's medical records does confirm the VA examiners' findings that the Veteran suffered a back injury in 1992 while working in a coal mine, as well as multiple other injuries, all of which the Veteran himself reported in lay statements given to doctors for medical history.  In an October 1993 VA pension exam, the Veteran reported that in 1983, he was working on construction when his scaffolding collapsed resulting in aggravation of his neck injury.  In July 1994, a Dr. M.N. reported that the Veteran stated he was hurt while working in the coal mines in January 1992 when a rock fell on him.  He also reported to another physician in May 1992 that he was injured in January 1992, then later fell and hurt his back when his foot got caught in a hole.  In November 1993, the Veteran reported having another accident resulting in a back injury.  February 1995 treatment records from his physician Dr. D.L.B. note that the Veteran had again recently fallen and injured his back.  

In this case, as to the issue of the etiology of the Veteran's back and neck conditions, the Board finds that the June 2012 VA examination report taken in conjunction with the addendums, and the April 2014 VA examination are the most probative evidence of record as they are definitive, based upon a complete review of the Veteran's entire claims file, and in consideration of both the Veteran's reported history and the Board's remand directives.  Significantly, the VA examiners' findings have taken into account the Veteran's contentions that he was injured in 1971, as well as addressing the multiple other injuries he suffered, including the 1992 mining accident for which he received Social Security Disability, in finding that the Veteran's injuries after service were more likely the multifactorial cause of the Veteran's current neck and back disabilities, as opposed to any fall in service, even if conceded.  Accordingly, the Board concludes that the VA opinions are found to carry significant weight. 

In making all determinations, the Board has considered the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board and the VA examiners have taken into account the Veteran's reported history as to his in-service accident and continuation of back problems in and since active service.  The Board also acknowledges that the Veteran contended in his Notice of Disagreement that he had put in for medical discharge during service; however, his personnel records specifically indicate that the Veteran was not discharged for medical reasons.  

The Board acknowledges that the Veteran is competent to testify as to his symptoms.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his neck and back conditions, and whether they were caused by his contended fall in service or by his subsequent injuries following service.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

Furthermore, while the Veteran contends now that his injury is due to service, multiple medical reports have noted that the Veteran himself reported through lay statements that he was seeking back treatment due to his 1992 injury, as demonstrated in his Social Security Administration adjudication reports and an October 1993 VA pension examination.  Also, as the VA examiners noted, the Veteran sustained multiple other back injuries after service, which were recorded in treatment records.  Therefore, the Veteran's claims that his current conditions were etiologically related to service can be afforded very little probative value.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  For all of these reasons, the Board gives more credence and weight to the VA examiners' opinions as they were rendered after an extensive evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  The VA examiners took into account the Veteran's lay statements regarding his injury and reported that even when considering the neck and back injury from 1970 to be conceded, it was still was their opinion that the injury was minimal at therefore less likely than not the cause of his current neck and back pain.  Therefore a nexus between service and the Veteran's current neck and back conditions cannot be established, and the claims fail on Hickson element (3).  Furthermore, since no treatment records indicate that the Veteran's degenerative joint disease of the spine manifested within a year of service, nor has the Veteran alleged this to be the case, the claim cannot be granted based on 38 C.F.R. § 3.303(b).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a neck condition/pain is denied.

Service Connection for a back condition/pain is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


